Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. Applicant asserts that the amendment to claim 1 requiring that the everting member has a second end “fixed to the distal end of the hard tube, such that upon pressurization, the everting member compresses onto the hard tube” distinguishes the claimed invention from the prior art of Chin ‘510. In the previous office action, the examiner noted that upon pressurization of the everting member of Chin ‘510, the everting member compresses onto the hard tube, thereby fixing the everting member to the hard tube. Applicant argues that, because the amendment requires that the everting member is both 1) fixed to the distal end of the hard tube and 2) compresses upon the hard tube, it distinguishes the claimed invention from the prior art of Chin. The examiner maintains that the prior art of Chin ‘510 meets these conditions because the everting member of Chin ‘510 is fixed to the distal end of the hard tube (e.g., when distal end of hard tube is positioned within everting member and everting member is pressurized) and, upon pressurization, the everting member compresses onto the hard tube. In other words, the claim as currently worded does not require that the everting member is fixed to the hard tube when the everting member is depressurized. Consistent with the specification of the instant application, the distal end of the hard tube comprises a portion of the hard tube that includes the distal-most terminal end, noting adhesive bond (114) that attaches the everting member to the hard tube in fig. 2A.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the everting member (105) is not capable of advancing the tube (109) distally; see page 7 of Applicant’s remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant also argues that Chin does not disclose that the hard tube is disposed distal to the everting member when the everting member is pressurized and in an everted position outside the cannula. The last two lines of claim 1 read “wherein the hard tube is disposed distal to the everting member when the everting member is in an everted position outside the cannula”, which is clearly shown in fig. 2D of Chin. Claim 1 does not include the limitation of the hard tube being disposed distal to the everting member when the everting member is pressurized. Nonetheless, par. [0034]-[0035] of Chin disclose that the hard tube is advanced over the guidewire (see fig. 2D) and then the everting member is re-pressurized to grip the hard tube. As disclosed in par. [0035], the push tube assembly (107) and the hard tube are then retracted (as shown in fig. 2E) after the everting tube has been re-pressurized to re-invert the everting member.
Regarding claim 9, Applicant argues (p. 8-9 of remarks) that Chin fails to meet the limitations of the last four lines of claim 9. This is not found persuasive. The hard tube (109) is fixedly attached to the push tube assembly (consider when everting member is re-pressurized to collapse onto tube 109, such that hard tube is fixedly attached, via everting member 105, to the push assembly; [0035]) such that the hard tube is slidably movable with the push assembly within the lumen (of the cannula). The hard tube is disposed distal to the everting member when the everting member is in the everted position outside the cannula (see fig. 2D). Applicant does not appear to be arguing that the prior art of Chin does not meet a structural limitation of the claim. Rather, Applicant argues that Chin does not expressly disclose pressurizing the everting member when the device of Chin is positioned as shown in figure 2D. The claims are drawn to the apparatus and not its method of use. Nonetheless, par. [0034]-[0035] of Chin disclose that the hard tube is advanced over the guidewire (see fig. 2D) and then the everting member is re-pressurized to grip the hard tube. As disclosed in par. [0035], the push tube assembly (107) and the hard tube are then retracted (fig. 2E shows retracted position) after the everting tube has been re-pressurized in order to re-invert the everting member.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chin et al. (US 2018/0125510). Chin discloses a device for providing access across a site of obstruction comprising a cannula (101) having a proximal end (101a) , a distal end (101b) , and a lumen extending therebetween ([0009]), a hard tube (109; “non-collapsible at operating pressure” as per [0035], thus considered “hard”; see also [0023] – can have stainless steel reinforcing braid or coil) being slidably movable longitudinally within the lumen, the hard tube being longer than the cannula (see fig. 2d), and an everting member (105) having a first end (see figs 2a-2f) coupled to the distal end of the cannula and a second end fixed to the distal end of the hard tube (when everting member is pressurized, the everting member is fixed to the hard tube including the second end of the everting tube to the distal end of the hard tube; note that a distal end of the hard tube is not limited to its distal-most end point but rather a distal portion that includes the distal-most terminal end in view of fig. 2A – see adhesive bond 114- of the instant application) such that upon pressurization, the everting member compresses onto the hard tube, wherein the hard tube is disposed distal to the everting member when the everting member is in an everted position outside the cannula (see fig. 2D). 
Regarding claim 9, Chin discloses a system for providing access across a site of obstruction comprising a cannula and everting member as discussed above in more detail with respect to claim 1. The system further comprises a push assembly (107) positioned within the cannula lumen and having a pathway along its entire length, the push assembly being slidably disposed across the proximal end of the cannula into the lumen of the cannula and being connected at its distal end to the second end of the everting member (see figs. 2a-2f) such that advancement of the push assembly along the lumen of the cannula moves the everting member from an inverted position within the lumen of the cannula to an everted position outside the cannula (figs. 2a-2c), and a hard tube (109) fixedly attached to the push assembly (consider when everting member is re-pressurized to collapse onto tube 109, such that hard tube is fixedly attached, via everting member 105, to the push assembly; [0035]) and being slidably movable with the push assembly within the lumen, the hard tube being disposed distal to the everting member when the everting member is in the everted position outside the cannula (see at least fig. 2D).
Regarding claims 2 and 10, the device further comprises an anchoring member (113) circumferentially placed about an outer surface of the cannula and in fluid communication with the lumen.
Regarding claims 3 and 11, the lumen provides a path along which pressurizing fluid can be introduced and evacuated from the cannula such that in the presence of pressurizing fluid the anchoring member (113) inflates while the everting member compresses onto the hard tube and in the absence of pressurizing fluid the anchoring member deflates while the everting member decompresses from the hard tube ([0014], [0029]).
Regarding claims 4 and 12, the anchoring member is in fluid communication with the lumen of the cannula and is expandable from a depressurized position to a pressurized position that anchors the cannula near a site of obstruction when the lumen is pressurized to an anchoring pressure sufficient to anchor the cannula in proximity to the site of obstruction ([0029]).
Regarding claim 5, Chin discloses a bushing disposed at the distal end of the cannula to couple the first end of the everting member to the distal end of the cannula (not shown, but described in par. [0021]).
Regarding claim 6, Chin further discloses a sealing member disposed between walls of the lumen and the hard tube to seal the lumen ([0020], o-ring 106; fig. 1 – noting that o-ring is between push assembly 107 and walls of cannula 101, and therefore also between walls of lumen and hard tube positioned within push assembly).
Regarding claim 7, Chin discloses a sealing member (o-ring of fluid seal/hub 110) disposed between walls of a pathway of the hard tube (which includes hub 110) and the guidewire to seal the pathway ([0029]; note that this is similar to the instant invention as shown in fig. 2a of instant application).
Regarding claims 8 and 13, the hard tube receives a guidewire (111) therethrough (see fig. 2c).
Regarding claim 14, the system of Chin further comprises an injection port (104) configured to couple to a pressurization source configured to inject fluid to pressurize the lumen and extract the fluid to depressurize the lumen ([0013]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Dinh et al. (US 6,042,578). Chin discloses the invention substantially as stated above including a hard tube (109) that may comprise multiple layers of material including metals and polymers, or combinations thereof ([0023]), but does not expressly disclose that the hard tube is covered along its entire length with a polymer sleeve or heat shrink PET sleeve. Dinh teaches that it is known to cover hard tubes (metallic braiding tube 22; figs. 2-4), which form a portion of a catheter system, with a polymer sleeve along the entire length of the hard tube. Dinh teaches a polymer sleeve (23/51/52) covering the outer surface of the hard tube (22) along its entire length and a polymer sleeve (21) covering the inner surface of the hard tube along its entire length in order to facilitate enhanced pushability of the tube and passage of an instrument through its lumen (see col. 4, ll. 52-col. 5, ll. 19). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Chin to cover the hard tube with a polymer sleeve (e.g., inner sleeve or outer sleeve or both) along the entire length of the hard tube as taught by Dinh since Chin contemplates the use of multiple layers for construction of the hard tube, including polymers in combination with metals, and such a modification facilitates pushability of the hard tube and/or passage of an instrument through its lumen according to Dinh. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KSH 6/15/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771